Citation Nr: 9909295	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-12 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1981.  This is an appeal from an August 1994 rating action by 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for degenerative joint 
disease of the knees.


REMAND

The veteran's service medical records reflect that she was 
seen in February 1978 with a complaint of falling on her left 
knee while doing physical training.  The knee was cleaned and 
dressed and she was excused from further physical training 
for five days.  An X-ray report, dated in April 1978, 
indicates that the appellant had fallen on her knees.  It was 
indicated that the X-ray study showed no significant 
abnormalities.

The veteran was examined by the VA in September 1981.  
Physical examination of the knees was essentially normal.

An X-ray study of the knees made at the Alton Memorial 
Hospital in October 1986 reflected a finding of mild 
osteoarthritis with slight narrowing of the medial 
compartments of the knees.

In February 1994, the appellant submitted a claim for service 
connection for arthritis involving her knees.  Private 
medical records were later received reflecting that she was 
seen in October 1986 for complaints including bilateral knee 
pain.  It was indicated that examination of the knees was 
unremarkable.

The veteran was afforded a VA orthopedic examination in April 
1994.  The diagnosis was degenerative joint disease of both 
knees, mildly symptomatic.  A VA X-ray study of the veteran's 
knees, made in April 1994 reflected an intracapsular 
osteochondroma in the right knee.

X-ray studies of the veteran's knees made at the Christian 
Hospital in August 1994 reflected minimal degenerative 
osteoarthritis of the left knee with small joint effusion.  
It was indicated that the right knee was normal.

The veteran was again afforded a VA orthopedic examination in 
August 1995.  The diagnoses were intracapsular costochondroma 
of the right knee and mild degenerative joint disease of the 
left knee.  An X-ray study of the knees in August 1995 showed 
no evidence of arthritic change.  There was a small, well 
claudicated density seen posterior to the tibia.

The veteran has maintained that the fall during service 
caused degenerative joint disease of both of her knees.  She 
has established service connection for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbosacral spine, each rated 10 percent disabling 
under Diagnostic Code 5003, the code for degenerative 
arthritis.  The veteran's representative has asked that if an 
allowance on the current record is not possible, that the 
veteran be examined and an opinion obtained as to the 
etiology of any current knee disability.

On the basis of the present record and in order to afford the 
veteran every consideration, findings of fact and conclusions 
of law are being deferred pending a REMAND for the following 
action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of any knee disability which may 
now be present, including degenerative 
arthritis.  All indicated special 
studies, including X-ray studies of the 
knee should be conducted.  The examiner 
should express an opinion, to the extent 
possible, as to the etiology of any knee 
condition present, including whether any 
current knee disorder is related to the 
fall sustained by the veteran during 
service, or to her established service 
connected degenerative arthritis of the 
cervical and lumbar spine.  The claims 
file is to be made available to the 
examiner for consideration in rendering 
the opinion.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

